TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 19, 2016



                                     NO. 03-15-00068-CR


                               Karl Dean Stahmann, Appellant

                                              v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment revoking community supervision signed by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment revoking community supervision. Appellant shall pay all costs relating to this appeal,

both in this Court and the court below.